DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 4,522,438 (Logue).
Regarding claims 7 and 8, Figures 3 and 6 of Logue show a tennis ball collecting device having the recited first telescoping tube 18 and second telescoping tube 16. Figure 4 of Logue shows the recited aperture restriction ridges 28 on first tube 18.  Figure 6 of Logue shows locking ring 64 that corresponds to the recited locking mechanism.
With further regard to claim 8, Figure 4 of Logue shows the recited aperture ring 20 that is considered to be press-fit over the end of tube 18.  Figures 3, 5 and 6 of Logue show the recited cap ring 44 that is located on the upper end of second tube 16; cap ring is closable to the extent that it can be rotated to close or block opening 38.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Logue as applied above in view of U.S. Patent Application Publication Number 2005/0052040 (Hellerson).
Logue does not show a cap that affixes to the cap ring.  Figure 1 of Hellerson shows a tennis ball collecting device having the upper end of the upper tube fitted with a cap ring that includes a cap 32 that is affixed to cap ring 26.  The substitution of one known element (cap ring with a cap as shown in Hellerson) for another (cap ring without a cap as shown in Logue) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the cap shown in Hellerson would have yielded predictable results, namely, a cap that can be rotated to an open position to allow for the dispensing of tennis balls stored therein.  See Hellerson, paragraph [0022].
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Logue as applied above in view of U.S. Patent Application Publication Number 2018/0106396 (Morton).
Regarding claims 1 and 5, Figures 3 and 6 of Logue show a tennis ball collecting device having the recited first telescoping tube 18, second telescoping tube 16, aperture restriction ridges 28 and locking mechanism 64.  Logue discloses that the tubes can be made from a suitable plastic material but does not show the tubes consisting of two or more interconnectable tube walls.  See Logue, column 4, lines 55-60.  Morton discloses that hollow plastic tubes can be constructed from two or more non-hollow tube walls for reducing production costs and improving manufacturing quality.  See Morton, paragraphs [0002] and [0004].  One of ordinary skill in the art could have substituted the hollow tube of Logue with the plurality of interconnectable tube walls of Morton by known methods.  That is to say, Logue shows a hollow plastic tube and Morton teaches that hollow plastic tubes can be manufactured by using interconnectable tube walls, and the results would have been a predictable use of known plastic tube construction methods.  Therefore, it would have been obvious to one of ordinary skill in the art to replace the unitary hollow tube with interconnectable tube walls.
With further regard to claim 5, Figure 4 of Logue shows the recited aperture ring 20 that is considered to be press-fit over the end of tube 18.  Figures 3, 5 and 6 of Logue show the recited cap ring 44 that is located on the upper end of second tube 16; cap ring is closable to the extent that it can be rotated to close or block opening 38.
Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Logue and Morton as applied above in view of Hellerson as applied above.
Regarding claims 2-4 and 6, Figure 1 of Hellerson shows a tennis ball collecting device having the upper end of the upper tube fitted with a cap ring that includes a cap 32 that is affixed to cap ring 26 via hinge 30.  The substitution of one known element (cap ring with a cap as shown in Hellerson) for another (cap ring without a cap as shown in Logue) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the cap shown in Hellerson would have yielded predictable results, namely, a cap that can be rotated to an open position to allow for the dispensing of tennis balls stored therein.  See Hellerson, paragraph [0022].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  CA 3127472, FR 2873588, WO 2016/042347, USPAPNs 2002/0151390, 2014/0306471 and 2016/0303434 and USPNs 4,629,235, 5,292,161, 5,466,027, 5,755,632, 5,775,751 and 7,922,608 show other ball collecting devices.  USPN 7,740,550 show another tubular locking mechanism.  WO 98/45915, USPAPN 2015/0276095 and USPN 4,379,551, 4,453,353, 4,967,800 and 6,390,139 show other interconnectable tube walls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached on (571) 272-4463.
The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	It is noted that all practice before the Office is in writing (see 37 C.F.R. § 1.2) and the proper authority for action on any matter in this regard are the statutes (35 U.S.C.), regulations (37 C.F.R.) and the commentary on policy (MPEP).  Therefore, no telephone discussion may be controlling or considered authority of Petitioner’s/Caller’s action(s).
	


	/RALEIGH W CHIU/               Primary Examiner, Art Unit 3711